       Case 3:20-cv-00060-TCB Document 20 Filed 05/29/20 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
               OF THE NORTHERN DISTRICT OF GEORGIA
                          NEWNAN DIVISION

 OLIVER JORDAN,

       Plaintiff,

       v.                                             Civil Action File
                                                      No.: 3:20-CV-00060-TCB
 EVANS DELIVERY COMPANY, INC., ENC
 HOLDING CORP., AND ACE AMERICAN
 INSURANCE COMPANY,

       Defendants.



        JOINT PRELIMINARY REPORT AND DISCOVERY PLAN


1. Description of Case:

      (a)   Describe briefly the nature of this action.

      Plaintiff’s Response:

      This is a personal injury case arising from a motor vehicle collision between

a tractor-trailer and a passenger vehicle on October 1, 2019. Mr. Paul Reed was the

driver of the tractor-trailer, which was blocking multiple lanes of Georgia Highway

16 at the time of the collision. Defendants Evans Delivery Company, Inc. and ENC

Holding Corporation (“the Evans Defendants”) are vicariously liable for Paul



                                         1
        Case 3:20-cv-00060-TCB Document 20 Filed 05/29/20 Page 2 of 12




Reed’s negligence in this case. Defendant ACE American Insurance Company, the

insurer for the Evans Defendants, is a proper party under Georgia’s direct action

statutes. This case seeks recovery for Plaintiff’s injuries and damages, punitive

damages, and attorney’s fees and expenses of litigation.

      Defendant’s Response:

      On October 1, 2019, Paul Reed was exercising reasonable care while

backing his tractor-trailer into the driveway of his residence, which is located on

Georgia Highway 16. The tractor, chassis, and container were well marked, and

were open and obvious to approaching vehicles. In the exercise of due care Oliver

Jordan should have seen and avoided driving into Reed’s trailer.

      Paul Reed was driving on behalf of Evans Delivery Company, Inc., which

would have vicarious liability for any damages proximately caused by any

negligence of Paul Reed in connection with this accident, but defendants deny that

Reed was in any way negligent. ENC Holding Corporation did not employ or

contract with Paul Reed, and is not a proper party to this case.



    (b) Summarize, in the space provided below, the facts of this case. The
summary should not be argumentative nor recite evidence.

      Plaintiff’s Response:

      On October 1, 2019 at approximately 9:25 p.m., Plaintiff Oliver Jordan

                                          2
        Case 3:20-cv-00060-TCB Document 20 Filed 05/29/20 Page 3 of 12




(“Mr. Jordan”) was travelling north on Georgia Highway 16. Mr. Paul Reed’s

tractor-trailer was blocking multiple lanes of travel, including both northbound

lanes and the center lane. Because the tractor-trailer had stopped and was backing

illegally across the highway, Mr. Jordan was unable to see the tractor-trailer in

time to avoid it. When Mr. Jordan saw the tractor-trailer, he slammed on the

brakes. Mr. Jordan was unable to stop in time, and his pickup truck struck the side

of the tractor-trailer. As a result of the collision, Mr. Jordan sustained serious,

permanent injuries.

      Defendant’s Response:

             On October 1, 2019, Paul Reed was exercising reasonable care while

backing his tractor-trailer into the driveway of his residence, which is located on

Georgia Highway 16. The tractor, chassis, and container were well marked, and

were open and obvious to approaching vehicles. In the exercise of due care Oliver

Jordan should have seen and avoided driving into Reed’s trailer.



      (c)    The legal issues to be tried are as follows:

      Liability, causation, and damages.


      (d)    The cases listed below (include both style and action number) are:

             (1) Pending Related Cases: None.

                                           3
       Case 3:20-cv-00060-TCB Document 20 Filed 05/29/20 Page 4 of 12




              (a) Previously Adjudicated Related Cases: None.

2. This case is complex because it possesses one or more of the features listed
below (please check):

      _____ (1) Unusually large number of parties
      _____ (2) Unusually large number of claims or defenses
      _____ (3) Factual issues are exceptionally complex
      _____ (4) Greater than normal volume of evidence
      __X_ (5) Extended discovery period is needed [the parties request 6 months]
      _____ (6) Problems locating or preserving evidence
      _____ (7) Pending parallel investigations or action by government
      _____ (8) Multiple use of experts
      _____ (9) Need for discovery outside United States boundaries
      _____ (10) Existence of highly technical issues and proof
      _____ (11) Unusually complex discovery of electronically stored
            information


3. Counsel:

      The following individually-named attorneys are hereby designated as lead
counsel for the parties:

      Plaintiff: James E. Butler, III, Butler Law Firm, 10 Lenox Pointe, Atlanta,
      GA 30324

      Defendant: Jennifer C. Adair, Freeman Mathis & Gary, LLP, 100 Galleria
      Pkwy, Suite 1600, Atlanta, GA 30339

4. Jurisdiction:

      Is there any question regarding this Court’s jurisdiction?

      ____ Yes __X_ No

      If “yes,” please attach a statement, not to exceed one page, explaining the

                                         4
       Case 3:20-cv-00060-TCB Document 20 Filed 05/29/20 Page 5 of 12




jurisdictional objection. When there are multiple claims, identify and discuss
separately the claim(s) on which the objection is based. Each objection should be
supported by authority.

5. Parties to This Action:

      (a)   The following persons are necessary parties who have not been
            joined:

            None.

      (b)   The following persons are improperly joined as parties:

            None. Defendants believe that ENC Holding Corp. is an improper
            party, but that is more of a substantive contention, and not really what
            the parties understand this part of the Joint Preliminary Report to be
            asking about.

      (c)   The names of the following parties are either inaccurately stated or
            necessary portions of their names are omitted:

            None.

      (d)   The parties shall have a continuing duty to inform the Court of any
            contentions regarding unnamed parties necessary to this action or any
            contentions regarding misjoinder of parties or errors in the statement
            of a party’s name.

6. Amendments to the Pleadings:

       Amended and supplemental pleadings must be filed in accordance with the
time limitations and other provisions of Fed. R. Civ. P. 15. Further instructions
regarding amendments are contained in LR 15.

      (a)   List separately any amendments to the pleadings that the parties
            anticipate will be necessary:

            None.

                                         5
        Case 3:20-cv-00060-TCB Document 20 Filed 05/29/20 Page 6 of 12




      (b)    Amendments to the pleadings submitted LATER THAN THIRTY
             DAYS after the Joint Preliminary Report and Discovery Plan is filed,
             or should have been filed, will not be accepted for filing, unless
             otherwise permitted by law.

7. Filing Times For Motions:

        All motions should be filed as soon as possible. The local rules set specific
filing limits for some motions. These times are restated below.

       All other motions must be filed WITHIN THIRTY DAYS after the
beginning of discovery, unless the filing party has obtained prior permission of the
court to file later. Local Rule 7.1A(2).

      (a)    Motions to Compel: before the close of discovery or within the
             extension period allowed in some instances. Local Rule 37.1.

      (b)    Summary Judgment Motions: within thirty days after the close of
             discovery, unless otherwise permitted by court order. Local Rule 56.1.


      (c)     Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and 7.2E,
             respectively, regarding filing limitations for motions pending on
             removal, emergency motions, and motions for reconsideration.


      (d)    Motions Objecting to Expert Testimony: Daubert motions with regard
             to expert testimony no later than the date that the proposed pretrial
             order is submitted. Refer to Local Rule 7.2F.

8. Initial Disclosures:

      The parties are required to serve initial disclosures in accordance with Fed.
R. Civ. P. 26. If any party objects that initial disclosures are not appropriate, state
the party and basis for the party’s objection. NOTE: Your initial disclosures should
include electronically stored information. Refer to Fed.R.Civ.P. 26(a)(1)(B).


                                           6
        Case 3:20-cv-00060-TCB Document 20 Filed 05/29/20 Page 7 of 12




9. Request for Scheduling Conference:

       Does any party request a scheduling conference with the Court? If so, please
state the issues which could be addressed and the position of each party.

       No.

10. Discovery Period:

       The discovery period commences thirty days after the appearance of the first
defendant by answer to the complaint. As stated in LR 26.2A, responses to
initiated discovery must be completed before expiration of the assigned discovery
period.

       Cases in this Court are assigned to one of the following three discovery
tracks: (a) zero month discovery period, (b) four months discovery period, and (c)
eight months discovery period. A chart showing the assignment of cases to a
discovery track by filing category is contained in Appendix F. The track to which a
particular case is assigned is also stamped on the complaint and service copies of
the complaint at the time of filing.

      Please state below the subjects on which discovery may be needed:


      Policies and procedures of the Evans Defendants; driver logs, recorded data,

and other documentary evidence relating to the collision; hiring, training, and

retention information; relationships between the defendants; lay witnesses (to

include both drivers, as well as responding law enforcement officers); expert

witnesses; inspection of the vehicles of both parties; plaintiff’s medical history and

medical records; any damages alleged by plaintiff; and the location of the chassis

and container that were involved in the subject collision.


                                          7
        Case 3:20-cv-00060-TCB Document 20 Filed 05/29/20 Page 8 of 12




      If the parties anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete discovery or that discovery
should be conducted in phases or be limited to or focused upon particular issues,
please state those reasons in detail below:

       The parties jointly propose a six month discovery period. The parties

anticipate that six months may be necessary to complete discovery because of the

need to conduct discovery regarding multiple defendants and multiple expert

witnesses.

11. Discovery Limitation and Discovery of Electronically Stored Information:

      (a)    What changes should be made in the limitations on discovery imposed
             under the Federal Rules of Civil Procedure or Local Rules of this
             Court, and what other limitations should be imposed?

      (a)    Is any party seeking discovery of electronically stored information?


                   __X____ Yes ______ No

If “yes,”

        (a) The parties have discussed the sources and scope of the production of
electronically stored information and have agreed to limit the scope of production
(e.g., accessibility, search terms, date limitations, or key witnesses) as follows:

        The parties do not anticipate that limitations on the scope of production of

electronically stored information (“ESI”) other than the bounds of the Federal

Rules of Civil Procedure will be necessary.




                                          8
       Case 3:20-cv-00060-TCB Document 20 Filed 05/29/20 Page 9 of 12




      (b) The parties have discussed the format for the production of electronically
          stored information (e.g., Tagged Image File Format (TIFF or .TIF files),
          Portable Document Format (PDF), or native), method of production (e.g.,
          paper or disk), and the inclusion or exclusion and use of metadata, and
          have agreed as follows:

      The parties have agreed that electronically stored information (“ESI”) may

be produced in the format each party normally and regularly maintains such

information, at least initially. The parties do not foresee problems with the format

of the ESI, but any such problems can be addressed if they do arise.


      In the absence of agreement on issues regarding discovery of electronically
stored information, the parties shall request a scheduling conference in paragraph 9
hereof.

      The parties do not request a scheduling conference at this time.

12. Other Orders:

      What other orders do the parties think that the Court should enter under Rule
26(c) or under Rule 16(b) and (c)?

      The parties do not request any such additional orders at this time.

13. Settlement Potential:

       (a) Lead counsel for the parties certify by their signatures below that they
conducted a Rule 26(f) conference that was held on July 9, 2019, and that they
participated in settlement discussions. Other persons who participated in the
settlement discussions are listed according to party.

             For Plaintiff: Lead counsel (signature): /s/J.E. Butler, III

                    Other participants: /s/Thomas Giannotti

                                           9
       Case 3:20-cv-00060-TCB Document 20 Filed 05/29/20 Page 10 of 12




             For Defendant: Lead counsel (signature): /s/ Jennifer C. Adair

                    Other participants:

      (b) All parties were promptly informed of all offers of settlement and
following discussion by all counsel, it appears that there is now:

      (______) A possibility of settlement before discovery.
      (__X___) A possibility of settlement after discovery.
      (______) A possibility of settlement, but a conference with the judge is
               needed.
      (______) No possibility of settlement.

       (c)   Counsel do intend to hold additional settlement conferences among
themselves prior to the close of discovery. Parties have not yet scheduled the next
settlement conference.

       (d) The following specific problems have created a hindrance to
settlement of this case:

        Insurance inquiries. Plaintiff is attempting to gather information about any
liability insurance policies (in addition to the $2m ACE policy) that do or may
provide coverage, such as through ENC Holdings Corp., the owner of the
chassis/trailer, or the owner of the cargo box that was mounted atop the
chassis/trailer. Defense counsel has agreed to look into these areas.

14. Trial by Magistrate Judge:

      Note: Trial before a Magistrate Judge will be by jury trial if a party is
otherwise entitled to a jury trial.

      (a)    The parties (______) do consent to having this case tried before a
             magistrate judge of this Court. A completed Consent to Jurisdiction
             by a United States Magistrate Judge form has been submitted to the
             clerk of court this ____________ day ____________________, of
             20___.



                                          10
      Case 3:20-cv-00060-TCB Document 20 Filed 05/29/20 Page 11 of 12




      (b)   The parties (___X___) do not consent to having this case tried before
            a magistrate judge of this Court.


      Respectfully submitted this 29th day of May, 2020.

                               BUTLER LAW FIRM

                               BY: /s/ J. E. Butler III
                                   JAMES E. BUTLER, III
                                     Georgia Bar No. 116955
10 Lenox Pointe
Atlanta, Georgia 30324
jeb@butlerfirm.com
(t) 678 940 1444
(f) 678 306 4646               ATTORNEY FOR PLAINTIFF


                               FREEMAN MATHIS & GARY, LLP

                               BY: /s/ Jennifer C. Adair
                                   JENNIFER C. ADAIR
                                   Georgia Bar No. 001901
                                   E. ANDREW TREESE
                                   Georgia Bar No. 556850
                                   Counsel for Defendants Evans Delivery
                                   Company, Inc., ENC Holding Corp., and ACE
                                   American Insurance Company

100 Galleria Parkway
Suite 1600
Atlanta, Georgia 30339-5948
(t) 770 818 0000
(f) 770 937 9960
jadair@fmglaw.com
atreese@fmglaw.com                   ATTORNEY FOR DEFENDANTS



                                       11
       Case 3:20-cv-00060-TCB Document 20 Filed 05/29/20 Page 12 of 12




                             *************
                            SCHEDULING ORDER

Upon review of the information contained in the Joint Preliminary Report and
Discovery Plan form completed and filed by the parties, the Court orders that the
time limits for adding parties, amending the pleadings, filing motions, completing
discovery, and discussing settlement are as set out in the Federal Rules of Civil
Procedure and the Local Rules of this Court, except as herein modified:

IT IS SO ORDERED, this _____________ day of _____________________,
20____.




                                The Honorable TIMOTHY C. BATTEN, SR.
                                UNITED STATES DISTRICT JUDGE
                                Northern District of Georgia, Newnan Div.




                                        12
